IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


ALISHA SICILIANO, CASSIE STARETZ, : No. 823 MAL 2016
SAMANTHA LYNN EARLY AND JUSTIN    :
ECK, INDIVIDUALLY AND ON BEHALF   :
OF ALL SIMILARLY SITUATED         : Petition for Allowance of Appeal from
PERSONS,                          : the Order of the Superior Court
                                  :
               Respondents        :
                                  :
                                  :
          v.                      :
                                  :
                                  :
ALBERT/CAROL MUELLER T/A          :
MCDONALDS; ALBERT AND CAROL       :
MUELLER LIMITED PARTNERSHIPS;     :
ALBERT MUELLER, INDIVIDUALLY; AND :
CAROL MUELLER, INDIVIDUALLY,      :
                                  :
               Petitioners        :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.